Concurring Opinion by
Mr. Justice Stewart:
I was of opinion, until now that it has been decided otherwise, that the appellant’s bill should have been dismissed for want of jurisdiction in the court. In forming this opinion I had regard to an established rule, universally recognized, that courts of equity deal only with *596civil and never with criminal matters, except as these latter are incidentally involved in a controversy which in itself is a proper subject of equity jurisdiction. I assumed the criminal character of the statute, the constitutionality of which is here assailed, because in express terms it makes any violation of its provisions a misdemeanor, punishable by fine. The fact that such violation was not made punishable by indictment, I thought unimportant in this connection, because of the clear distinction in law between misdemeanors which are mala in se and necessarily punishable indictment, and misdemeanors mala prohibita which are only punishable in the way provided by statute, but which are misdemeanors none the less. (See Wharton’s American Criminal Law, Sec. 10.) It never occurred to me that in making violation of the statute a misdemeanor, the legislature indulged in surplusage, or that its meaning was beclouded by a lapsus linguae. While the act of assembly here in question, out of consideration of public safety, imposes on railroad companies the duty of safeguarding their trains in a prescribed manner which may and doubtless will require much additional expenditure on their part in the operation of their roads, I failed to see in this any invasion of property rights. So far as this question was involved, I could not distinguish between this legislation and the many acts passed in the exercise of police power which require, alike of corporations and private individuals, that at their own expense, for the protection of the public, they supply certain prescribed means of escape from buildings in case of fire, and certain prescribed guards upon and about dangerous machinery which they employ in the business of manufacturing, except that compliance with this law would require larger expenditure than compliance with those referred to. The difference is purely relative; and I felt that if such circumstance was to govern, it would follow that there was one law and one method of procedure for the individual or corpora*597tion engaged in extensive business operations and quite another for the individual or corporation conducting business within narrower limits, a result so opposed to the common conception of distributive justice that I gave the exception no consideration. If property rights are invaded by the act under consideration, they are quite as directly invaded by our factory laws and our fire escape laws; so it seemed to me, and I felt little doubt that a bill presented by an individual operating a circular saw in a modest planing shop to test the constitutionality of the law that required him to place a guard about his saw would be dismissed, with a reminder to the petitioner that a court of law was the proper tribunal to dispose of such a question.
Nor could I see that the fines and penalties imposed for violation of the law were so severe as to prevent or obstruct resort to the courts of law for the purpose of testing the validity of the act. Where the fines and penalties are so excessive as to preclude such resort, equity jurisdiction may be invoked; but I could not understand how a fine of $50 for each violation, which would be quite enough to bring the offending party into a common law court, could be a deterrent.
But my view was not that of the court, and the bill was heard on its merits. In the conclusion reached on the constitutionality of the act I concur. On the other question, since we have reached the end of controversy, I yield to the views of my brethren, and therefore join in the decree entered.